Gilchrist, J.
The question in this case is settled by the provision of the statute. It is enacted by ch. 179, § 3, Rev. St., that “ the coroner shall serve and execute all writs and processes directed to him when the sheriff is a party, and in all cases where the sheriff is a party interested, or related to either party, he shall return talesmen and attend the jury, and in all such cases he shall have the same powers and authority as is [are] by law vested in sheriffs in similar cases.” In general, when a witness in a cause has an interest that a certain result shall be attained, he is incompetent to testify in that cause, unless against his own interest. In the present case, the sheriff is interested as a party, because he is an inhabitant of the town against which the information has been filed, and consequently is hable to pay his proportion of the fine and costs that may be adjudged against the town. Perhaps it might be said that the reason of the common law rule above mentioned is applicable to this case. It is true, that when the sheriff makes service of a summons against his own town, ho does an act against his own interest, and thus far there is a similarity between his position and that of the witness in the instance given. But the only inference we can make from the language of the statute is, that the sheriff is not to be intrusted with the performance of a duty which he has an interest *28should not be performed. It would not be wise legislation to confide to him the discharge of such duties, because such a general power would be hable to be abused. The statute provides in substance that in ah cases where the sheriff is an interested party, the coroner shah have and exercise the powers which otherwise would devolve upon the sheriff. This provision precludes the sheriff from serving a process, either in favor of or against the town of which he is an inhabitant, and we are therefore of opinion that the plea is sufficient.

Simmons quashed.